J-A11039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SEAN PATRICK SELLERS                       :
                                               :
                        Appellant              :   No. 1122 MDA 2016

              Appeal from the Judgment of Sentence March 3, 2016
                In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0000339-2014


BEFORE:      SHOGAN, MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED JULY 31, 2017

        Appellant, Sean Patrick Sellers, appeals from the judgment of sentence

entered by the Court of Common Pleas of Franklin County after a jury

convicted him of Criminal Attempt, First Degree Murder, and other offenses

occurring on the day the 16 year-old stole a firearm, a vehicle, and later

fired multiple gunshots at a Pennsylvania State Trooper during a routine

traffic stop.        Appellant challenges the court’s order denying his pretrial

motion to decertify the case to the juvenile system and its exercise of

discretion in imposing standard range sentences, run consecutively, to form

a 14-year aggregate sentence. We affirm.




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A11039-17



     The trial court aptly summarizes the procedural history of the present

matter as follows:

     The instant matter stems from a routine traffic stop that
     occurred on January 26, 2014. On that date, Trooper Donn Reid
     of the Pennsylvania State Police filed a Police Criminal Complaint
     alleging the Defendant [hereinafter “Appellant”] committed a
     number of offenses, including Attempt Murder of the First
     Degree.

     On March 24, 2014, the Commonwealth filed an Information
     charging Appellant with nine counts. These counts included
     Criminal Attempt Murder of the First Degree, Criminal Attempt—
     Murder of a Law Enforcement Officer, Aggravated Assault—
     Attempted Serious Bodily Injury, Aggravated Assault—Attempt
     to Put Enumerated Officials in Fear, Simple Assault—Bodily
     Injury Attempted, Recklessly Endangering Another Person,
     Firearms Not to Be Carried Without a License, and two counts of
     Theft.[fn]

     [fn] 18 Pa.C.S. §§ 901(a) to 2502(a), 901(a) to 2507(a),
     2702(a)(1), 2702(a)(6), 2701(a), 2705, 6106(a)(1), and
     3921(a), respectively.


     On October 6, 2014, Appellant, through counsel, filed a Motion
     to Transfer Case to Juvenile Division. On October 8, 2014, the
     court[] entered an Order directing the Commonwealth to respond
     within 14 days. On October 20, 2014, the Commonwealth filed a
     Motion for Extension of Time to File Answer, which the court
     granted on October 24, 2014. On November 5, 2014, the
     Commonwealth filed its Answer to Defendant’s Motion to
     Transfer Case to Juvenile Division. . . . On December 10, 2014,
     the court entered an Order setting a hearing on Appellant’s
     Motion to Transfer Case to Juvenile Division for January 29,
     2015.

     On January 21, 2015, Appellant filed a Motion for Pre-Hearing
     Conference on Transfer Motion, which the court granted on
     January 22, 2015; a Pre-Hearing Conference was held on
     January 29, 2015. The court held the Pre-Hearing Conference as
     scheduled and rescheduled the transfer hearing for Friday, March

                                   -2-
J-A11039-17


      13, 2015. On March 11, 2015, Appellant filed a Joint Motion for
      Pre-Hearing Review of Exhibits which the court granted on March
      12, 2015. The court held the hearing on the Transfer Motion as
      scheduled on March 13, 2015. On March 16, 2015, the court
      entered an Order denying Appellant’s Motion to Transfer Case to
      Juvenile Division.

      After a number of continuances and other collateral motions, this
      matter was scheduled for trial by jury. The trial was held as
      scheduled on Wednesday, January 20, 2016. On January 21,
      2016, during the second day of the trial, Appellant ple[d] guilty
      to [Firearms Not to be Carried Without a License and two counts
      of Theft]. At the conclusion of the evidence on January 21,
      2016, the jury returned verdicts of guilty on the remaining six
      counts.

      On March 3, 2016, Appellant was sentenced to an aggregate
      period of incarceration of 168 to 344 months in a state
      correctional institute. On the same date, the court granted
      Steve Rice, Esq., leave to withdraw from the matter and
      appointed the Franklin County Public Defender’s Office to
      represent Appellant. On March 8, 2016, Appellant, through
      counsel, filed a Motion for Extension of Deadline to File Post-
      Sentence Motions, which the court granted on March 9, 2016.

      On April 4, 2016, Appellant filed a Post-Sentence Motion for
      Modification of Sentence[, which the court denied on June 15,
      2016.]

      On July 11, 2016, Appellant filed a Notice of Appeal. On July 12,
      2016, the court entered an Order directing Appellant to file a
      concise statement of matters complained of on appeal pursuant
      to Pa.R.A.P. 1925(b).

      …

      On July 26, 2016, Appellant filed a timely Concise Statement of
      Matters Complained of on Appeal[, and, on August 22, 2016,
      filed a court-approved amended concise statement raising the
      two issues presented here on appeal.]

Trial Court Opinion, filed 8/25/15, at 2-6.

      Appellant presents the following questions for our review:


                                     -3-
J-A11039-17


      I.    DID THE TRIAL COURT ABUSE ITS DISCRETION
            WHEN IT SENTENCED APPELLANT TO AN AGGREGATE
            SENTENCE OF 168 TO 344 MONTHS IN A STATE
            CORRECTIONAL INSTITUTION, WHICH IS AT THE
            TOP OF THE STANDARD RANGE OF SENTENCES FOR
            EACH CRIME AND FAILS TO CONSIDER THE
            MITIGATING FACTORS PRESENT IN THIS CASE SUCH
            AS APPELLANT’S AGE AT THE TIME OF THE OFFENSE
            AND APPELLANT’S LACK OF A PRIOR CRIMINAL
            RECORD?

      II.   DID THE TRIAL COURT ABUSE ITS DISCRETION
            WHEN IT DENIED APPELLANT’S MOTION TO
            TRANSFER CASE TO JUVENILE DIVISION BECAUSE
            APPELLANT    PROVIDED   THE    COURT    WITH
            SUFFICIENT EVIDENCE TO MEET HIS BURDEN OF
            PROOF BY A PREPONDERANCE OF THE EVIDENCE
            THAT TRANSFER IS APPROPRIATE BECAUSE HE
            WOULD     BE   AMENABLE     TO    TREATMENT,
            SUPERVISION OR REHABILITATION AS A JUVENILE?

Appellant’s brief at 18.

      When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court's jurisdiction by including in his brief a

separate concise statement demonstrating a substantial question as to the

appropriateness     of     the   sentence   under   the   Sentencing   Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f). “The determination of what constitutes a substantial question must

be evaluated on a case-by-case basis.” Commonwealth v. Anderson, 830

A.2d 1013, 1018 (Pa.Super. 2003). A substantial question exists “only when

the appellant advances a colorable argument that the sentencing judge's

actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie



                                      -4-
J-A11039-17



the sentencing process.” Commonwealth v. Sierra, 752 A.2d 910, 912–13

(quoting Commonwealth v. Brown, 741 A.2d 726, 735 (Pa.Super. 1999)

(en banc). A bald allegation of excessiveness does not present a substantial

question. Mouzon, supra. Additionally, a court's refusal to weigh proposed

mitigating factors as the defendant wishes, absent more, does not raise a

substantial question. Commonwealth v. Moury, 992 A.2d 162 (Pa.Super.

2010).

      Moreover:
      Long standing precedent of this Court recognizes that 42
      Pa.C.S.A. section 9721 affords the sentencing court discretion to
      impose its sentence concurrently or consecutively to other
      sentences being imposed at the same time or to sentences
      already imposed. Commonwealth v. Graham, 541 Pa. 173,
      184, 661 A.2d 1367, 1373 (1995).... Any challenge to the
      exercise of this discretion ordinarily does not raise a substantial
      question. Commonwealth v. Johnson, 873 A.2d 704, 709 n. 2
      (Pa.Super. 2005); see also Commonwealth v. Hoag, 665
      A.2d 1212, 1214 (Pa.Super. 1995) (explaining that a defendant
      is not entitled to a ‘volume discount’ for his or her crimes).

Commonwealth v. Gonzalez-Dejusus, 994 A.2d 595, 598 (Pa.Super.

2010).

      Appellant received top-end standard range sentences, which the court

ran consecutively, resulting in an aggregate sentence of 168 to 344 months’

incarceration. He was 18 years, 4 months old at the time of sentencing. He

will be 32 when he is first eligible for release from prison.

      In Appellant’s Pa.R.A.P. 2119(f) statement, he challenges the court’s

exercise of discretion where he had no prior history of violent offenses, his

victim escaped serious injury, a medical expert opined that he was amenable


                                      -5-
J-A11039-17



to rehabilitation, and the pre-sentence investigation report recommended an

aggregate sentence of 105 to 210 months. He maintains, further, that the

court’s   significant    departure   from     the    PSI   recommendation,       which

considered various mitigating factors, reflected the court’s failure to consider

the   nature   and      circumstances   of   the    offense   and    the   history   and

characteristics of the defendant, such that the sentence runs contrary to

fundamental sentencing norms.

      We hold that, under the circumstances, Appellant has presented a

substantial question for review. See, e.g., Commonwealth v. Parlante,

823 A.2d 927, 929–930 (Pa.Super. 2003) (holding allegations that court

imposed disproportionate sentence and did not consider proper sentencing

factors raised substantial question).        Therefore, we consider the merits of

Appellant's appeal of the discretionary aspects of his sentence.

      Though adequate to raise a threshold-level substantial question for our

review, Appellant fails to show that the trial court’s standard range

sentences were inconsistent with the gravity of the offense, the protection of

the public, or Appellant’s rehabilitative needs.           With respect to the last

sentencing     consideration,   Appellant    argues that the          court altogether

disregarded Appellant’s rehabilitative needs.

      The record, however, belies Appellant’s claim.                At sentencing, the

court’s observations, stated on the record, reflected a consideration of

Appellant’s individual circumstances, both aggravating and mitigating, before

it imposed sentence. See N.T., Sentencing Hearing, pp. 31-36. The court

                                        -6-
J-A11039-17



acknowledged having the benefit of the PSI report and listened to

Appellant’s statement to the victim and to the court.        It noted his difficult

childhood and his commendable efforts to improve himself during his lengthy

pre-trial incarceration.

       On balance of all considerations, the court determined that a fourteen-

year sentence comprising consecutively run sentences was fair and

reasonable, and we discern no abuse of discretion in that conclusion.          We

note, further, that the imposition of consecutive, standard range sentences

do not amount to a virtual life sentence, as Appellant will be eligible for

parole at age 32.1

       Next, Appellant assails the court’s order denying his motion for

decertification to juvenile court.       We observe that trial courts have broad

discretion in determining whether to grant decertification, and this Court will

not reverse that determination absent a “gross abuse of discretion.”

Commonwealth v. Ruffin, 10 A.3d 336, 338 (Pa.Super. 2010).
____________________________________________


1
   To the extent Appellant’s discretionary aspects argument focuses
exclusively on the imposition of consecutive sentences, we refer to our well-
settled jurisprudence, cited supra, that a sentencing court has discretion to
impose consecutive sentences, 42 Pa.C.S.A. § 9721, and that “the
imposition of consecutive, rather than concurrent, sentences may raise a
substantial question in only the most extreme circumstances, such as where
the aggregate sentence is unduly harsh, considering the nature of the crimes
and the length of imprisonment.” Commonwealth v. Lamonda, 52 A.3d
365, 372 (Pa.Super. 2012). Moreover, the imposition of an aggregate
minimum sentence of 14 years is not manifestly excessive given the totality
of circumstances present in the instant case.




                                           -7-
J-A11039-17



      Although the Juvenile Act requires that a decertification court
      consider all of the amenability factors, it is silent as to the
      weight that should be assessed to each factor. The ultimate
      decision of whether to certify a minor to stand trial as an adult is
      within the sole discretion of a decertification court.            A
      decertification court must consider all the facts set forth in §
      6355 of the Juvenile Act, but it need not address, seriatim, the
      applicability and importance of each factor and fact in reaching
      its final determination.

Id.

      [A] juvenile seeking decertification has the burden of proving by
      the preponderance of the evidence that the transfer to juvenile
      court is warranted. 42 Pa.C.S.A. § 6322; Commonwealth v.
      Cotto, 562 Pa. 32, 753 A.2d 217 (2000) (the Juvenile Act
      provides a mechanism for a minor to prove to the court that he
      does not belong in criminal court via § 6322). “The propriety of
      whether charges should be prosecuted in the juvenile court or
      adult court system implicates jurisdictional concerns.” Hughes,
      supra, 865 A.2d at 776. Nonetheless, when the crime involved
      is one excluded from the Juvenile Act's definition of a delinquent
      crime, the charge is automatically within the jurisdiction of the
      criminal court and jurisdiction is presumptively proper. Id. at
      777, citing Commonwealth v. Kocher, 529 Pa. 303, 602 A.2d
      1308, 1310 (1992) and Commonwealth v. Pyle, 462 Pa. 613,
      342 A.2d 101, 106–107 (1975), superseded by statute.

Commonwealth        v.   Shull,   148    A.3d   820,   842   (Pa.Super.   2016),

reargument denied (Nov. 23, 2016).

      Section 6302 of the Juvenile Act excludes attempted murder and

aggravated assault from the definition of delinquent act where, as in this

case, a deadly weapon was used.         42 Pa.C.S.A. § 6302, “Delinquent Act”

(2)(ii)(C) and (2)(iii)(I). Pursuant to § 6322 of the Juvenile Act, therefore, it

was presumptively proper to commence prosecution of Appellant’s offenses




                                        -8-
J-A11039-17



in the court of common pleas criminal division rather than in juvenile court.

42 Pa.C.S.A. 6322(a).

      Section 6322(a) provides, however, that such a prosecution can be

transferred from criminal court to juvenile court in some circumstances:

      In determining whether to transfer a case charging murder or
      any of the offenses excluded from the definition of ‘delinquent
      act’ in section 6302, the child shall be required to establish by a
      preponderance of the evidence that the transfer will serve the
      public interest.     In determining whether the child has so
      established that the transfer will serve the public interest, the
      court shall consider the factors contained in section
      6355(a)(4)(iii) (relating to transfer to criminal proceedings).

42 Pa.C.S.A. § 6322(a).

      In turn, § 6355(a)(4)(iii) provides numerous factors a court must

consider in deciding a decertification motion. These factors are:

      (A)   the impact of the offense on the victim or victims;
      (B)   the impact of the offense on the community;
      (C)   the threat to the safety of the public or any individual
            posed by the child;
      (D)   the nature and circumstances of the offense allegedly
            committed by the child;
      (E)   the degree of the child's culpability;
      (F)   the adequacy and duration of dispositional alternatives
            available under this chapter and in the adult criminal
            justice system; and
      (G)   whether the child is amenable to treatment, supervision or
            rehabilitation as a juvenile by considering the following
            factors:
            (I)    age;
            (II) mental capacity;
            (III) maturity;
            (IV) the degree of criminal sophistication exhibited
            by the child;
            (V) previous records, if any;



                                     -9-
J-A11039-17


              (VI) the nature and extent of any prior delinquent
              history, including the success or failure of any
              previous attempts by the juvenile court to
              rehabilitate the child;
              (VII) whether the child can be rehabilitated prior to
              the expiration of the juvenile court jurisdiction;
              (VIII) probation or institutional reports, if any;
              (IX) any other relevant factors; and

42 Pa.C.S.A. § 6355(a)(4)(iii)(A-G).

       Simply citing some factors which, standing alone, could support

decertification does not establish the gross abuse of discretion required to

reverse a court's order refusing to decertify a case. Cf Commonwealth v.

Potts, 449 Pa.Super. 306, 673 A.2d 956, 958 (1996) (recognizing a gross

abuse of discretion is not demonstrated by merely reciting facts of record

that would support a result contrary to the court's actual decision.”) (citation

omitted). “When evaluating the propriety of a certification decision, absent

evidence to the contrary, a reviewing court must presume that the juvenile

court carefully considered the entire record.” Commonwealth v. Jackson,

722 A.2d 1030, 1034 (Pa. 1999).

       The trial court’s Pa.R.A.P. 1925(a) opinion contains a thoughtful and

cogent discussion of the Section 6355(a)(4)(iii) considerations it made in

reaching its decision to deny decertification. As we discern no gross abuse

of discretion in the court’s determination, which finds support in the record,2

we reject Appellant’s claim.
____________________________________________


2
  The decertification hearing took place 14 months after the attempted
shooting. Regarding Factor A, concerning the impact on the victim, Trooper
(Footnote Continued Next Page)


                                          - 10 -
J-A11039-17



      Judgment of sentence is AFFIRMED.




                       _______________________
(Footnote Continued)

Quinn described being in a state of shock for a few days after the attempted
shooting. After that, he testified, he was in “a continued state of shock [for
some time]. Kind of not scared mentality to work but just a fear, a different
fear that I’d never felt before….just fearing that happening again on a traffic
stop.” N.T., Decertification Hearing, at p.8. He also felt isolated from
others, a condition he says contributed to his break-up with his fiancee’ and
caused difficulties with more veteran co-workers. N.T. at 10. He had
frequent nightmares, which still occur, but less frequently, 14 months later
at the time of his testimony. It affected how he approached vehicles, but he
claimed he was getting progressively better to the point now that he no
longer experienced fear on the job. N.T. at 20-22.

Regarding Factor E, the Degree of the Child’s Culpability, the patrol car video
shows that Appellant conduct of firing multiple shots at the uniformed
Trooper was unprovoked.

Regarding Factor F, Adequacy and Duration of Dispositional Alternatives in
Juvenile and in the Adult Criminal System, the court found “little evidence”
that treatment options afforded in the juvenile justice system were
unavailable in criminal justice system.

Regarding Factor G, Amenability to Treatment Efforts, the court noted that
Appellant’s remaining eligibility for juvenile system treatment amounted to
only 3 years before he aged out at 21 years old. Dr. Taylor said treatment
for that short span of time may be effective. She said he would benefit from
a lengthy period of time in a “caring, consistent program.”

The trial court concedes that Factor G weighed slightly in favor of granting
Appellant’s petition for decertification.  However, given the short time
available for juvenile system treatment and the severity of Appellant’s
offenses—“some of the most severe in the law”—the court found Appellant
could not meet his burden of proving that decertification was appropriate
when all factors were considered. Trial Court Opinion at 16.




                                           - 11 -
J-A11039-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/2017




                          - 12 -